OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted for the offense of aggravated sexual assault. See V.T.C.A., Penal Code, Section 22.021(a)(5). The Austin Court of Appeals affirmed appellant’s conviction. Burleson v. State, 791 S.W.2d 334 (Tex.App. — Austin 1990). This Court granted appellant’s petition for discretionary review to determine whether testimony admitted at trial pursuant to Article 38.071, Sections 2 and 3, V.A.C.C.P., constituted harmless error.
We now find that our decision to grant appellant’s petition was improvidently made. See Tex.R.App.P. 202(k). Accordingly, appellant’s petition for discretionary review is dismissed.1
CLINTON and MALONEY, JJ., dissent.

. Our decision today is not to be taken as constituting approval of the Court of Appeals' opinion.